

AMENDED AND RESTATED PROMISSORY NOTE
$130,000,000.00    September 28, 2015
FOR VALUE RECEIVED, CJUF II Stratus Block 21 LLC, a Delaware limited liability
company (“Borrower”), hereby unconditionally promises to pay to the order of
Bank of America, N.A., a national banking association, as administrative agent
for the lenders from time to time party to the Loan Agreement as hereinafter
defined (as more particularly defined in the Loan Agreement, “Administrative
Agent”), without offset, in immediately available funds in lawful money of the
United States of America, at Administrative Agent’s Office, the principal sum of
One Hundred Thirty Million and 00/100 Dollars ($130,000,000) (or the unpaid
balance of all principal advanced against this Note (as hereinafter defined), if
that amount is less), together with interest on the unpaid principal balance of
this Note from day to day outstanding as hereinafter provided.
Section 1Payment Schedule and Maturity Date. Beginning on October 5, 2015 (such
initial date and each subsequent date, the “Payment Date”), the principal of
this Note shall be due and payable in monthly installments on the fifth (5th)
day of each month and each succeeding month thereafter, in an amount specified
on the amortization schedule attached hereto as Exhibit A. In addition to the
foregoing payment of principal on this Note, accrued and unpaid interest on this
Note shall be due and payable in arrears on the fifth (5th) day of each month
commencing on October 5, 2015, for the period commencing on the first day of the
immediately preceding calendar month and ending on the last day of the
immediately preceding calendar month, until all principal and accrued interest
owing on this Note shall have been fully paid and satisfied. The entire
principal balance of this Note then unpaid, together with all accrued and unpaid
interest and all other amounts payable hereunder and under the other Loan
Documents, shall be due and payable in full on the Maturity Date (as hereinafter
defined), the final maturity of this Note. Interest shall accrue hereunder from
the date principal is first advanced on the principal balance of the Loan from
day to day outstanding.
Section 2    Intentionally Deleted.
Section 3    Security. The security for this Note includes a Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
September 30, 2013 (as amended from time to time), by Borrower for the benefit
of Administrative Agent, conveying and encumbering certain real and personal
property more particularly described therein.
Section 4    Interest Rate.
(a)    Interest Rates. Subject to Section 18, the Principal Debt (as hereinafter
defined) from day to day outstanding which is not past due shall bear interest
at a fluctuating rate of interest per annum equal to the LIBOR Daily Floating
Rate (as hereinafter defined) for that day plus two hundred thirty-five (235)
basis points, except as specifically described in Sections 4(c) and 5. For the
avoidance of doubt, the maximum rate of interest hereunder shall not exceed the
maximum lawful rate permitted by applicable law.
(b)    Computations and Determinations. All interest shall be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed.
Administrative Agent shall

AMENDED AND RESTATED PROMISSORY NOTE (CJUF II Stratus) – Page 1



--------------------------------------------------------------------------------



determine each interest rate applicable to the Principal Debt in accordance with
this Note and its determination thereof shall be conclusive in the absence of
manifest error. The books and records of Administrative Agent shall be
conclusive evidence, in the absence of manifest error, of all sums owing to
Lender from time to time under this Note, but the failure to record any such
information shall not limit or affect the obligations of Borrower under the Loan
Documents.
(c)    Unavailability of Rate. Administrative Agent may notify Borrower in
writing if the London Interbank Offered Rate is not available, or if
Administrative Agent determines that no adequate basis exists for determining
the LIBOR Daily Floating Rate, or that the LIBOR Daily Floating Rate will not
adequately and fairly reflect the cost to Lenders of funding or maintaining the
Principal Debt by reason of increased Compliance Costs (as defined in Section
4(d) below), or that any applicable Law, or any request or directive (whether or
not having the force of law) of any Tribunal (as hereinafter defined), or
compliance therewith by any Lender, prohibits or restricts or makes impossible
the making or maintaining of the Principal Debt at the LIBOR Daily Floating Rate
or the charging of interest on the Principal Debt at the LIBOR Daily Floating
Rate. If Administrative Agent so notifies Borrower, then until Administrative
Agent notifies Borrower that the circumstances giving rise to such suspension no
longer exist, the Principal Debt shall automatically bear interest at the Base
Rate (as hereinafter defined).
(d)    Increased Cost and Reduced Return. Subject to Section 8.7(g) of the Loan
Agreement, if at any time after the date hereof, any Lender (which shall
include, for purposes of this Section 4(d), any corporation controlling any
Lender) determines that any Change in Law (as defined in the Loan Agreement) or
other adoption or modification of any applicable Law or the enforcement or
interpretation thereof regarding taxation, such Lender’s required levels of
reserves, deposits, insurance or capital (including any allocation of capital
requirements or conditions), or similar requirements, or any interpretation or
administration thereof by any Tribunal or compliance by such Lender with any of
such requirements, has or would have the effect of (a) increasing such Lender’s
costs related to its Pro Rata Share of the Indebtedness (as hereinafter
defined), or (b) reducing the yield or rate of return of such Lender on its Pro
Rata Share of the Indebtedness, to a level below that which such Lender could
have achieved but for the adoption or modification of any such requirements
(collectively, “Compliance Costs”), Borrower shall, within fifteen (15) days of
any request by Administrative Agent, pay to such Lender such additional amounts
as (in such Lender’s sole judgment, after good faith and reasonable computation)
will compensate such Lender for such Compliance Costs of such Lender; provided
that the imposition of such Compliance Costs is generally consistent with such
Lender’s treatment of similar financings. No failure by Administrative Agent to
immediately demand payment of any additional Compliance Costs payable hereunder
shall constitute a waiver of Administrative Agent’s or any Lender’s right to
demand payment of any such amounts at any subsequent time. Nothing herein
contained shall be construed or shall so operate as to require Borrower to pay
any interest, fees, costs or charges greater than is permitted by applicable
Law.
Section 5    Default Rate. Subject to Section 18, after the occurrence of an
Event of Default, Administrative Agent, in Administrative Agent’s sole
discretion and without notice or demand, may raise the rate of interest accruing
on the outstanding principal balance of this Note by three hundred (300) basis
points above the rate of interest otherwise applicable (“Default Rate”),
independent of whether Administrative Agent elects to accelerate the outstanding
principal balance

AMENDED AND RESTATED PROMISSORY NOTE (CJUF II Stratus) – Page 2



--------------------------------------------------------------------------------



of this Note. For the avoidance of doubt, the maximum rate of interest hereunder
shall not exceed the maximum lawful rate permitted by applicable law.
Section 6    Definitions.
(a)    In addition to other terms defined herein, as used herein the following
terms shall have the meanings indicated, unless the context otherwise requires:
“Base Rate” means, on any day, a fluctuating rate per annum equal to the sum of
(a) one hundred and fifty (150) basis points plus (b) the higher of (i) the
Federal Funds Rate plus fifty (50) basis points or (ii) the rate of interest in
effect for such day as publicly announced by Bank of America as its Prime Rate
(as defined below).
“Indebtedness” means any and all of the indebtedness to Lenders evidenced,
governed or secured by or arising under this Note or any other Loan Documents.
“LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of interest
per annum equal to the London Interbank Offered Rate or a successor thereto as
approved by Administrative Agent, as published by Reuters (or other commercially
available source providing quotations of the London Interbank Offered Rate as
selected by Bank of America from time to time) at approximately 11:00 a.m.,
London time determined two (2) London Banking Days (as hereinafter defined)
prior to such date for U.S. Dollar deposits being delivered in the London
interbank eurodollar market for a term of one month commencing that day, as
adjusted from time to time in Administrative Agent’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs.
“Loan Agreement” means that certain Term Loan Agreement dated as of September
30, 2013 by and among Borrower, Administrative Agent and the lenders party
thereto from time to time, as the same may be renewed, extended, increased,
amended, replaced, restated, replaced, supplemented or otherwise modified from
time to time in accordance with its terms.
“London Banking Day” means a day on which banks in London are open for business
and dealing in offshore dollars.
“Maturity Date” means September 28, 2020, as it may be earlier accelerated in
accordance with the terms and provisions of this Note or the other Loan
Documents.
“Note” means this promissory note, and any renewals, extensions, amendments or
supplements hereof.
“Prime Rate” means a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such Prime Rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.



AMENDED AND RESTATED PROMISSORY NOTE (CJUF II Stratus) – Page 3



--------------------------------------------------------------------------------



“Principal Debt” means the aggregate unpaid principal balance of this Note at
the time in question.
“Tribunal” means any applicable state, commonwealth, federal, foreign,
territorial or other court or governmental department, commission, board,
bureau, district, authority, agency, central bank, or instrumentality, or any
arbitration authority.
(b)    All other capitalized terms used herein but not defined shall have the
meaning as set forth in the Loan Agreement.
Section 7    Prepayment.
(a)    Borrower may prepay the principal balance of this Note, in full at any
time or in part from time to time, provided that: (i) Administrative Agent shall
have actually received from Borrower prior irrevocable written notice (the
“Prepayment Notice”) of Borrower’s intent to prepay, the amount of principal
which will be prepaid (the “Prepaid Principal”), and the date on which the
prepayment will be made; (ii) each prepayment shall be in the amount of $1,000
or a larger integral multiple of $1,000 (unless the prepayment retires the
outstanding balance of this Note in full); and (iii) each prepayment shall be in
the amount of 100% of the Prepaid Principal, plus accrued unpaid interest
thereon to the date of prepayment, plus any other sums which have become due to
Administrative Agent and Lenders under the Loan Documents on or before the date
of prepayment but have not been paid.
(b)    Within fifteen (15) days after request by Administrative Agent (or at the
time of any prepayment), Borrower shall pay to Administrative Agent such amount
or amounts as will compensate Lenders for any loss, cost, expense, penalty,
claim or liability, including any loss incurred in obtaining, prepaying,
liquidating or employing deposits or other funds from third parties and any loss
of revenue, profit or yield, as determined by each Lender in its judgment
reasonably exercised (together, “Consequential Loss”) incurred by any Lender
with respect to the LIBOR Daily Floating Rate as a result of: (i) the failure of
Borrower to make any payment on the date or in the amount specified in any
Prepayment Notice from Borrower to Administrative Agent; or (ii) the payment or
prepayment of any amount on a date other than the date such amount is required
or permitted to be paid or prepaid. Borrower agrees to pay all Consequential
Loss upon any prepayment of all or any portion of the Principal Debt, whether
voluntary or involuntary, whether effected by a credit bid at foreclosure, or
whether by reason of acceleration upon an Event of Default or upon any transfer
or conveyance of any right, title or interest in the Property giving
Administrative Agent the right to accelerate the maturity of this Note as
provided in the Mortgage or the other Loan Documents. Notwithstanding the
foregoing, the amount of the Consequential Loss shall never be less than zero or
greater than is permitted by applicable Law. Administrative Agent shall provide
a written notice to Borrower setting forth in detail each applicable Lender’s
determination of any Consequential Loss, which notice shall be conclusive and
binding in the absence of manifest error. Administrative Agent and Lenders
reserve the right to provide interim calculations of such Consequential Loss in
any notice of default or notice of sale for information purposes, but the exact
amount of such Consequential Loss shall be calculated only upon the actual
prepayment of all or any portion of the Principal Debt as described herein. The
Consequential Loss shall be included in the total indebtedness secured by the
Mortgage for all purposes, including in connection with a foreclosure sale.

AMENDED AND RESTATED PROMISSORY NOTE (CJUF II Stratus) – Page 4



--------------------------------------------------------------------------------



Administrative Agent may include the amount of the Consequential Loss in any
credit bid Administrative Agent may make at a foreclosure sale. No Lender shall
have any obligation to purchase, sell and/or match funds in connection with the
funding or maintaining of the Loan or any portion thereof. The obligations of
Borrower under this Section shall survive any termination of the Loan Documents
and payment of this Note and shall not be waived by any delay by Administrative
Agent or any Lender in seeking such compensation.
Section 8    Late Charges. If Borrower shall fail to make any payment under the
terms of this Note (other than the payment due at maturity or acceleration)
within fifteen (15) days after the date such payment is due, Borrower shall pay
to Administrative Agent on demand a late shall not be construed as in any way
extending the due date of any payment. The late charge is imposed for the
purpose of defraying the expenses of Administrative Agent and Lenders incident
to handling such delinquent payment. This charge shall be in addition to, and
not in lieu of, any other amount that Administrative Agent or any Lender may be
entitled to receive or action that Administrative Agent or any Lender may be
authorized to take as a result of such late payment.
Section 9    Certain Provisions Regarding Payments. All payments made under this
Note shall be applied, to the extent thereof, to late charges, to accrued but
unpaid interest, to unpaid principal then due, and to any other sums due and
unpaid to Administrative Agent and Lenders under the Loan Documents, in such
manner and order as Administrative Agent may elect in its sole discretion, any
instructions from Borrower or anyone else to the contrary notwithstanding.
Remittances shall be made without offset, demand, counterclaim, deduction, or
recoupment (each of which is hereby waived) and shall be accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank or banks. Acceptance by Administrative
Agent of any payment in an amount less than the amount then due on any
indebtedness shall be deemed an acceptance on account only, notwithstanding any
notation on or accompanying such partial payment to the contrary, and shall not
in any way (a) waive or excuse the existence of an Event of Default (as
hereinafter defined), (b) waive, impair or extinguish any right or remedy
available to Administrative Agent or Lenders hereunder or under the other Loan
Documents, or (c) waive the requirement of punctual payment and performance or
constitute a novation in any respect. Payments received after 2:00 p.m. shall be
deemed to be received on, and shall be posted as of, the following Banking Day.
Whenever any payment under this Note or any other Loan Document falls due on a
day which is not a Banking Day, such payment may be made on the next succeeding
Banking Day.
Section 10        Events of Default. The occurrence of any Event of Default
under the Loan Agreement shall constitute an “Event of Default” under this Note.
Section 11    Remedies. Following and during the continuance of an Event of
Default, Administrative Agent may at any time thereafter exercise any one or
more of the following rights, powers and remedies:
(a)    Administrative Agent may accelerate the Maturity Date and declare the
unpaid principal balance and accrued but unpaid interest on this Note, and all
other amounts payable hereunder and under the other Loan Documents, at once due
and payable, and upon such declaration the same shall at once be due and
payable.

AMENDED AND RESTATED PROMISSORY NOTE (CJUF II Stratus) – Page 5



--------------------------------------------------------------------------------



(b)    Administrative Agent may (and may direct any Lender to) set off the
amount due against any and all accounts, credits, money, securities or other
property now or hereafter on deposit with, held by or in the possession of
Administrative Agent or any Lender to the credit or for the account of Borrower,
or pledged to Administrative Agent, without notice to or the consent of
Borrower.
(c)    Administrative Agent may exercise any of its other rights, powers and
remedies under the Loan Documents or at law or in equity.
Section 12    Remedies Cumulative. All of the rights and remedies of
Administrative Agent and Lenders under this Note and the other Loan Documents
are cumulative of each other and of any and all other rights at law or in
equity, and the exercise by Administrative Agent or any Lender of any one or
more of such rights and remedies shall not preclude the simultaneous or later
exercise by Administrative Agent or any Lender of any or all such other rights
and remedies. No single or partial exercise of any right or remedy shall exhaust
it or preclude any other or further exercise thereof, and every right and remedy
may be exercised at any time and from time to time. No failure by Administrative
Agent or any Lender to exercise, nor delay in exercising, any right or remedy
shall operate as a waiver of such right or remedy or as a waiver of any Event of
Default.
Section 13    Costs and Expenses of Enforcement. Borrower agrees to pay to
Administrative Agent on demand all costs and expenses incurred by Administrative
Agent and Lenders in seeking to collect this Note or to enforce any of
Administrative Agent’s and Lenders’ rights and remedies under the Loan
Documents, including court costs and reasonable attorneys’ fees and expenses,
whether or not suit is filed hereon, or whether in connection with arbitration,
judicial reference, bankruptcy, insolvency or appeal.
Section 14    Service of Process. Borrower with its filing in Texas of an
application for registration certificate to transact business in Texas on July
30, 2007, has designated and appointed William H. Armstrong III, 212 Lavaca,
Suite 300, Austin, Texas 78701 as Borrower’s authorized agent to accept and
acknowledge on Borrower’s behalf service of any and all process that may be
served in any suit, action, or proceeding instituted in connection with this
Note and the other Loan Documents in any state or federal court sitting in the
State of Texas or any federal court sitting in the state in which any of the
Property is located. If such agent shall cease so to act, Borrower shall
irrevocably designate and appoint without delay another such agent in the State
of Texas satisfactory to Administrative Agent and shall promptly deliver to
Administrative Agent evidence in writing of such agent’s acceptance of such
appointment and its agreement that such appointment shall be irrevocable.
Borrower hereby consents to process being served in any suit, action, or
proceeding instituted in connection with this Note and the other Loan Documents
by (a) the mailing of a copy thereof by certified mail, postage prepaid, return
receipt requested, to Borrower and (b) serving a copy thereof upon the agent, if
any, hereinabove designated and appointed by Borrower as Borrower’s agent for
service of process. Borrower irrevocably agrees that such service shall be
deemed to be service of process upon Borrower in any such suit, action, or
proceeding. Nothing in this Note shall affect the right of Administrative Agent
to serve process in any manner otherwise permitted by law and nothing in this
Note or any other Loan Document

AMENDED AND RESTATED PROMISSORY NOTE (CJUF II Stratus) – Page 6



--------------------------------------------------------------------------------



will limit the right of Administrative Agent otherwise to bring proceedings
against Borrower in the courts of any jurisdiction or jurisdictions.
Section 15    Heirs, Successors and Assigns. The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents.
Section 16    General Provisions. Time is of the essence with respect to
Borrower’s obligations under this Note. Borrower hereby severally (a) waive
demand, presentment for payment, notice of dishonor and of nonpayment, protest,
notice of protest, notice of intent to accelerate, notice of acceleration and
all other notices (except any notices which are specifically required by this
Note or any other Loan Document), filing of suit and diligence in collecting
this Note or enforcing any of the security herefor; (b) agree to any
substitution, subordination, exchange or release of any such security or the
release of any party primarily or secondarily liable hereon; (c) agree that
Administrative Agent and Lenders shall not be required first to institute suit
or exhaust its remedies hereon against Borrower or others liable or to become
liable hereon or to perfect or enforce its rights against them or any security
herefor; (d) consent to any extensions or postponements of time of payment of
this Note for any period or periods of time and to any partial payments, before
or after maturity, and to any other indulgences with respect hereto, without
notice thereof to any of them; and (e) submit (and waive all rights to object)
to non-exclusive personal jurisdiction of any state or federal court sitting in
the State of Texas for the enforcement of any and all obligations under this
Note and the other Loan Documents; (f) waive the benefit of all homestead and
similar exemptions as to this Note; (g) agrees that its liability under this
Note shall not be affected or impaired by any determination that any title,
security interest or lien taken by Administrative Agent or any Lender to secure
this Note is invalid or unperfected; and (h) hereby subordinate to the Loan and
the Loan Documents any and all rights against Borrower and any security for the
payment of this Note, whether by subrogation, agreement or otherwise, until this
Note is paid in full. A determination that any provision of this Note is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and the determination that the application of any provision of
this Note to any person or circumstance is illegal or unenforceable shall not
affect the enforceability or validity of such provision as it may apply to other
persons or circumstances. This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought. Captions and headings in this Note are
for convenience only and shall be disregarded in construing it. This Note and
its validity, enforcement and interpretation shall be governed by the laws of
the State of Texas (without regard to any principles of conflicts of laws) and
applicable United States federal law. Whenever a time of day is referred to
herein, unless otherwise specified such time shall be Central Time. The words
“include” and “including” shall be interpreted as if followed by the words
“without limitation.”
Section 17    Notices; Time. All notices, requests, consents, approvals or
demands required or permitted by this Note to be given by any party to any other
party hereunder shall be in writing and shall be given in accordance with
Section 8.6 of the Loan Agreement.
Section 18    No Usury. It is expressly stipulated and agreed to be the intent
of Borrower, Administrative Agent and Lenders at all times to comply with
applicable state law or applicable

AMENDED AND RESTATED PROMISSORY NOTE (CJUF II Stratus) – Page 7



--------------------------------------------------------------------------------



United States federal law (to the extent that it permits Administrative Agent
and Lenders to contract for, charge, take, reserve, or receive a greater amount
of interest than under state law) and that this Section shall control every
other covenant and agreement in this Note and the other Loan Documents. If
applicable state or federal law should at any time be judicially interpreted so
as to render usurious any amount called for under this Note or under any of the
other Loan Documents, or contracted for, charged, taken, reserved, or received
with respect to the Loan, or if Administrative Agent’s exercise of the option to
accelerate the Maturity Date, or permitted by applicable law, then it is
Administrative Agent’s and Lenders’ express intent that all excess amounts
theretofore collected by Administrative Agent and Lenders shall be credited on
the principal balance of this Note and all other indebtedness secured by the
Mortgage, and the provisions of this Note and the other Loan Documents shall
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
documents, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder or thereunder. All
sums paid or agreed to be paid to Administrative Agent and Lenders for the use,
forbearance, or detention of the Loan shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the maximum lawful rate from
time to time in effect and applicable to the Loan for so long as the Loan is
outstanding.
Section 19    Amended and Restated Promissory Note. The indebtedness evidenced
by this Note amends, restates and renews, but does not constitute a novation of,
the indebtedness evidenced by that certain Promissory Note dated September 30,
2013 by Borrower in favor of Bank of America, N.A., in the principal amount of
$100,000,000.00
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Signature on following page]



AMENDED AND RESTATED PROMISSORY NOTE (CJUF II Stratus) – Page 8



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower had duly executed this Note as of the date first
above written.
BORROWER:


CJUF II STRATUS BLOCK 21 LLC,
a Delaware limited liability company


By:    Stratus Block 21 Investments, L.P.,
                        a Texas limited partnership, Manager


By:    Stratus Block 21 Investments, GP, L.L.C.,
a Texas limited liability company,
General Partner




By: /s/ Erin D. Pickens
Name: Erin D. Pickens
Title: Sr. Vice President



AMENDED AND RESTATED PROMISSORY NOTE (CJUF II Stratus) – Signature Page



--------------------------------------------------------------------------------



Exhibit A
AMORTIZATION SCHEDULE
Exhibit A
AMORTIZATION SCHEDULE
Month
Amortization Payment Amount Per Month
October 5, 2015 – September 5, 2016
$159,800
October 5, 2016 – September 5, 2017
$168,000
October 5, 2017 – September 5, 2018
$176,600
October 5, 2018 – September 5, 2019
$185,600
October 5, 2019 – September 5, 2020
$195,100






AMENDED AND RESTATED PROMISSORY NOTE (CJUF II Stratus) – Exhibit A

